As filed with the Securities and Exchange Commission on January 3, 2011 1940 Act File No. 811-[] U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ]Amendment No. ASGI AURORA OPPORTUNITIES FUND, LLC Exact Name of Registrant as Specified in Charter C/O ALTERNATIVE STRATEGIES GROUP, INC. CHARLOTTE, NC 28202 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code (866) 440-7460 LLOYD LIPSETT WELLS FARGO LAW DEPARTMENT J9201-261 BOSTON, MA 02116 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: MARK P. GOSHKO REBECCA O’BRIEN RADFORD K&L GATES LLP STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MA 02111 EXPLANATORY NOTE This Registration Statement of ASGI Aurora Opportunities Fund, LLC (the “Registrant”) has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”).However, beneficial interests in the Registrant (“Interests”) have not been registered under the Securities Act of 1933, as amended (the “1933 Act”), and such Interests will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Investments in the Registrant may only be made by entities or persons that are “accredited investors” within the meaning of Regulation D under the 1933 Act and “qualified clients” within the meaning of the Investment Advisers Act of 1940, as amended.This Registration Statement does not constitute an offer to sell, or the solicitation of any offer to buy, Interests of the Registrant. 2 Form N-2 CROSS-REFERENCE SHEET Parts A and B of the Private Placement Memorandum Items in Part A and B of FormN-2 Location in Private Placement Memorandum 1. Outside Front Cover Front Cover Page of Private Placement Memorandum 2. Cover Pages, Other Offering Information Front Cover Page of Private Placement Memorandum 3. Fee Table and Synopsis Summary of Fees andExpenses 4. Financial Highlights Not Applicable 5. Plan of Distribution Front Cover Page of Private Placement Memorandum; Memorandum Summary; Distribution Policy 6. Selling Shareholders Not Applicable 7. Use of Proceeds Memorandum Summary; Investment Program of the Fund; Use of Proceeds 8. General Description of the Registrant Front Cover Page of Private Placement Memorandum; Memorandum Summary; The Fund; Investment Program of the Fund; Risk Factors; Subscriptions for Interests; Repurchases and Transfers of Interests; Voting 9. Management Memorandum Summary; Management; The Adviser and the Subadviser; Fees and Expenses; Control Persons; Brokerage Capital Stock, Long-Term Debt, and other Securities Subscriptions for Interests; Repurchases and Transfers of Interests; Voting; Taxes; Distribution Policy Defaults and Arrears on Senior Securities Not Applicable Legal Proceedings Not Applicable Statement of Additional Information Not Applicable Cover Page Not Applicable Table of Contents of SAI Not Applicable General Information and History Memorandum Summary; The Fund Investment Objective and Policies Memorandum Summary; Investment Program of the Fund Management Memorandum Summary; Management Control Persons and Principal Holders of Securities Management; Control Persons 3 Investment Advisory and Other Services Memorandum Summary; The Adviser and the Subadviser; Fees and Expenses Portfolio Managers The Adviser and the Subadviser Brokerage Allocation and Other Practices Brokerage Tax Status
